                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

    United States of America,                        Case No. 0:18-cr-300-SRN-KMM-1

                         Plaintiff,

    v.                                                           ORDER

    Tevin Jay Maurstad,
                       Defendant.


           This matter is before the Court on motions for discovery and disclosure filed

by the Defendant Tevin Jay Maurstad. The Court held a hearing on the Motions on

May 7, 2019. Based on the motions that were filed, the written responses, and the

arguments presented at the hearing, the Court enters the following Order. 1

         1. Mr. Maurstad’s Motion for Disclosure of Favorable Evidence (ECF No.
            37)

           Mr. Maurstad’s motion for disclosure of favorable evidence is GRANTED.

The government is obligated to disclose evidence favorable to Mr. Maurstad as

required by Brady v. Maryland, 373 U.S. 83 (1963), Giglio v. United States, 405 U.S. 150

(1972), and their progeny. These cases place an ongoing obligation on counsel for the

government to disclose exculpatory evidence and impeachment material to Mr.

Maurstad.



1
 The Court will separately issue a report and recommendation on Mr. Maurstad’s
Motion to Suppress Evidence. (ECF No. 43.)
   2. Mr. Maurstad’s Motion for Disclosure of Jenks Act Material (ECF No.
      38)

      Mr. Maurstad’s motion for early disclosure of Jencks Act material is DENIED.

The Jencks Act provides that the government “need not produce Jencks statements

prior to a witness’ testimony on direct examination.” United States v. Douglas, 964 F.2d

738, 741 & n.2 (8th Cir. 1992) (citing 18 U.S.C. § 3500(b) and discussing the

government’s option to make earlier voluntary disclosure, such as through an “open

file policy”). However, the government is strongly encouraged to disclose any Jencks

Act material as early as possible. To the extent any Jencks Act material has not yet

been shared, the government has agreed to provide it to the defense no later than

three working days before trial.

   3. Mr. Maurstad’s Motion to Retain Rough Notes (ECF No. 39)

      Mr. Maurstad’s motion for government agents to retain rough notes is

GRANTED. Disclosure of rough notes is not required by this paragraph.

   4. Mr. Maurstad’s Motion for Disclosure of Post-Conspiracy Statements
      (ECF No. 40)

      Mr. Maurstad’s motion for disclosure of post-conspiracy statements is

GRANTED WITH MODIFICATIONS. The government has indicated that it

will not seek to introduce any such statements at trial in this matter. If the

government changes its path and decides to seek to introduce such statements, they

must be disclosed at least two weeks ahead of the trial date. If they persist in the


                                            2
plan not to utilize such statements, they need not be disclosed unless their disclosure

is otherwise required.

   5. Mr. Maurstad’s Motion for Disclosure of 404(b) Evidence (ECF No. 41)

      Mr. Maurstad’s motion for disclosure of Rule 404(b) evidence is GRANTED.

The government shall disclose any evidence it intends to offer at trial pursuant to Fed.

R. Evid. 404(b) at least two weeks before trial.

   6. Mr. Maurstad’s Motion for Discovery (ECF No. 42)

      Mr. Maurstad’s motion for discovery and inspection is GRANTED to the

extent it seeks discovery and disclosure consistent with Fed. R. Crim. P. 16. The

government shall continue to comply with its discovery and disclosure obligations.

   7. Expert Disclosure

      Although neither party has sought disclosure related to expert witnesses, such

disclosures are nevertheless provided for in Fed. R. Cr. P. 16, and requiring them

ahead of trial will prevent unnecessary mid-trial delay. Therefore, if the government

intends to introduce any expert testimony at the trial in this matter, it must make the

disclosures discussed at Rule16(a)(1)(G) by no later than three weeks ahead of the

trial date in this case. The defendants must make any reciprocal disclosures required

by Rule 16(b)(1)(C) by no later than two weeks ahead of the trial date.


 Date: May 10, 2019                                s/Katherine Menendez
                                                   Katherine Menendez
                                                   United States Magistrate Judge


                                           3
